DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a third fin structure formed between the first and second epitaxy layers, wherein the third fin structure is formed with a different material than the first and second fin structures; and a germanium (Ge) containing oxide layer formed on the second epitaxy layer” , [claim 10]” a plurality of dummy fin structures parallel to the plurality of first fin structures and the plurality of second fin structures, wherein at least one of the plurality of dummy fin structures is formed between each of the first fin structures and each of the second fin structures; a silicon germanium (SiGe) epitaxy layer formed on the plurality of second fin structures; a germanium (Ge) containing oxide layer formed on the SiGe epitaxy layer; and a silicon (Si) epitaxy layer formed on the plurality of first fin structures” and [claim 16]” a third fin between the first and second epitaxy layers, wherein a bottom surface of the third fin is above the top surface of the substrate; and an oxide layer formed on the second epitaxy layer, wherein the oxide layer comprises germanium (Ge)” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898